Title: From George Washington to Colonel Samuel Blachley Webb, 7 June 1777
From: Washington, George
To: Webb, Samuel Blachley



Dr Sir,
Camp at Middle brook June 7th 1777.

By Mr Turnbull who is just past this for Philadelphia I am informd that you have lately drawn 500 Hunting Shirts—500 Waistcoats—& 500 Overalls, in addn to the Cloathing you obtaind sometime ago—By a late return from Genl Putnam who Comds at Peeks kill, dated the 31st Ulto it appears that of your Regiment, he has only 21. Men at that Post—And, by a Return from Genl Parsons of the 13th of the same M[onth] it further appears that the whole strength of Your Regiment was only 205. Rank & file; What is the meaning of all this? & in what point of view am I to consider such proceedings? Can you conceive it necessary that your Regiment is to have one Suit for parade and another to March to New haven[?] present appearances render it doubtful whether they will ever get further or intend to leave the State of Connecticut—and more than all this can you think it justifiable to keep 200 and odd spare Suits by them when a numbr of poor fellows who have been doing hard duty in the Field have scarcely Cloathing to cover their nakedness and many of them renderd unfit for duty for want thereof whilst the Clothier Genl knows not where to provide them.
I am sorry you oblige me to tell you in plain terms that this conduct is highly offensive to me & you are hereby enjoined to proceed with every Man of your Regiment fit for duty immediately to Peeks kill leaving

the necessary Officers, with proper Instructions to Recruit to your Establishmt.
You are to carry all the Cloathing to Peeks kill that the Troops there may be benefitted by the superfluity of your Regimt.
I well remember that you, to obviate my objections to Cloathing your Men in red, propos’d Hunting Shirts as a Covering; but I then observd that this could not be expected at the Public expence, nor had I any conception that you could have entertaind the most distant thought of drawing these things from the Public Stores, when you must have known how difficult a matter it is to provide for the large demands of the Army.
It is with pain, I have been induced to express myself in a language so pointed; but your own reflection will convince you that I have but too much reason. I am with regard, Dr sir Your most Obedt servt.
